Citation Nr: 1335231	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  00-12 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a bilateral knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to August 1998. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has a long procedural history but, in the interest of brevity, the Board will direct the reader to the most recent October 2012 Remand for that history.  

The Board will also note that while the appeal was in remand status, the RO in a July 2013 rating decision granted the Veteran's claim of service connection for a low back disorder.  Therefore, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).


FINDINGS OF FACT

1.  The most probative evidence of record shows that a neck disorder was not caused by military service and arthritis of the neck did not manifest itself to a compensable degree within one year of service.

2.  The most probative evidence of record shows that a disorder of either knee was not caused by military service and arthritis of either knee did not manifest itself to a compensable degree within one year of service.



CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).

2.  A disorder of either knee was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in March 2001, January 2006, October 2006, November 2006, May 2007, May 2009, February 2010, November 2012, January 2013, May 2013, June 2013, and July 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the August 1999 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the July 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if VA failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, supplemental statements of the case, and Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, in November 2012, January 2013, February 2013, May 2013, June 2013, and July 2013 the Appeals Management Center (AMC) mailed letters to the Veteran's last address of record, as listed on an August 2012 correspondence to VA, and these letters either asked him to provide information about his treatment for his neck and knee disorders or notified him of the trouble VA was having in obtaining treatment records he had earlier identified.  Therefore, the Board finds that there was substantial compliance with the Board's remand requests as well as the January 2012 Joint Motion for Remand (JMR) as they relate to obtaining information from the Veteran regarding his treatment.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service VA and private treatment records including copies of the May 2004 and February 2007 magnetic resonance imaging evaluations (MRI), the January 2007 electromyography (EMG), all post-July 2003 treatment records from the Memphis VA Medical Center, and all treatment records from the Detroit, Decatur/Atlanta VA Medical Centers as well his private treatment records from King Abdulaziz Medical Center, Dr. Jaffe, Dr. Mercadel, Dr. Francke, and Pinnacle Orthopedics.  The Board also finds that this development is in substantial compliance with the Board's remand directions as well as the JMR.  Id. 

In this regard, in May 2013 Dr. Eric Franke notified VA that he did not have any post-October 2012 treatment records of the Veteran.  In a June 2013 letter, the AMC notified the Veteran of this fact.  And in a July 2013 report of contact, the Veteran told VA to adjudicate his claims using the copies of Dr. Franke's records that he had already provided to VA and which are found in the claims file.  Similarly, a June 2013 report of contact thereafter memorialized the fact that the Veteran was told that only 2010 to 2013 treatment records were obtained from the Atlanta VA Medical Center and the claimant responded to this information by saying that the Atlanta VA Medical Center had no additional records of his.  Given this development, the Board finds that VA adjudication of the current appeal may go forward without another request for these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was provided with a VA examination in March 2010 and an addendum to that examination was obtained in December 2012.  Moreover, the Board finds the examination, when taken together with the addendum, is adequate to adjudicate the claims and satisfies the Board's remand directives and the JMR because after a review of the record on appeal and a comprehensive examination of the claimant the examiner provided an opinion as to the diagnosis and origins of the Veteran neck and knee disorders which opinions were based on evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Claim

The Veteran contends that his current neck and knee disorders are due to the documented injuries he sustained during his over 20 years of military service.  He also contends that he injured his neck and knees in service and that they have bothered him ever since.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with, among other things, cervical spine radiculopathy and degenerative disease of the neck from C4-T1 as well as bilateral degenerative joint disease of the knees and chondromalacia.  See, for example, the January 2007 EMG; the February 2007 MRI; VA examination dated in March 2010; addendum dated in December 2012; and January 2011 treatment record from Pinnacle Orthopedics.  

As to in-service incurrence under 38 C.F.R. § 3.303(a) for a neck disability, the Veteran's service treatment records document the fact that the he complained in December 1997 of left-sided neck pain with a neck injury one year earlier and was thereafter diagnosed in December 1997 and January 1998 with segmental dysfunction of the cervical spine and cervical strain/sprain.  

As to the knees, service treatment records show he complained in July 1997 of recurring effusion of the left knee with running, which was noted to be consistent with a meniscal injury.  The Veteran was given a provisional diagnosis of a medial meniscal tear.  Thereafter, service treatment records dated in July 1997, August 1997, and September 1997 diagnosed a reactive medial plica and/or retropatellar pain syndrome.  Service treatment records dated in July 1997 and September 1997 reported that X-rays of the left knee were normal.  The Veteran was given a Physical Profile in October 1997 for right knee arthritis.  

In addition, the Veteran complained on his April 1998 retirement medical history report of painful joints and recurrent back pain.  Thereafter, while his musculoskeletal system was normal on physical examination, it was nonetheless noted that he had had a swollen left knee since July 1997 and he had recurrent cervical segmental dysfunction.

Furthermore, the Board finds the Veteran is both competent and credible to report on what he can see and feel while on active duty, including reporting on observable symptoms of neck and knee disorders since his documented in-service treatment, even when not thereafter documented in the record.  See Davidson, supra.  

As to the lay claims by the Veteran, the Board finds that diagnosing chronic neck and knee disorders requires special medical training that the claimant does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that his lay claims regarding his having chronic neck and knee disorders while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998).   

As to the service treatment records, the Board notes the no other service treatment records generated over his 20 plus years of military service, including examinations dated in June 1980, August 1986, April 1987, April 1991, July 1995, and May 1996, documented complaints and/or treatment for a neck or knee disorder except for the December 1997 and January 1998 records as to the neck and the July 1997 and October 1997 record as to the knees as well as the separation examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  In fact, when examined on all of these earlier occasions the Veteran did not report a history of neck or knee problems and examination of his musculoskeletal system was normal.

As to the neck, while starting in 1998 the Veteran was diagnosed with segmental dysfunction of the cervical spine and a cervical spine strain/sprain, the Board finds, as the April 1998 separation examiner must have found, that this problem had resolved by the time the claimant separated from military service because despite noting a history of segmental dysfunction the April 1998 separation examiner nonetheless opined that examination of the musculoskeletal system was normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the left knee, while service treatment records starting in 1997 show the Veteran being diagnosed with a medial meniscal tear, reactive medial plica, and/or retropatellar pain syndrome, the meniscal tear was only a provisional diagnosis.  Moreover, despite a history of a swollen left knee at the April 1998 retirement examination, the examiner also opined that examination of the musculoskeletal system was normal and therefore must have concluded that any earlier left knee disorder had resolved despite the swollen left knee.  Id.

As to the right knee, while the Veteran in October 1997 and was given a Physical Profile because of arthritis, this diagnosis was not supported by an X-ray.  Moreover, no adverse physical finding as to the right knee was reported at the April 1998 retirement examination.  In fact, the examiner opined that examination of the musculoskeletal system was normal.  Therefore, the Board finds that the earlier diagnosis of arthritis is not credible evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Moreover, the Board finds , as the separation examiner must have found, that any earlier right knee disorder must have resolved by the time of the Veteran's separation from military service because he specifically opined that examination of the musculoskeletal system was normal.  See Colvin, supra.

Given this history, the Board finds that the most probative evidence of record shows that the Veteran was neither diagnosed with a chronic neck or knee disorder while on active duty but instead had transient problem that resolved.  See Owens, supra.  Accordingly, the Board finds that entitlement to service connection for residuals of a neck injury and residuals of a bilateral knee injury based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), as to the right knee the Board recognizes that the Veteran was given a Physical Profile in October 1997 for right knee arthritis.  Moreover, post-service VA treatment records starting in December 1998 noted this history of arthritis.  However, as explained above, the Board does not find the in-service diagnosis probative evidence as to a diagnosis of arthritis because it was not supported by an X-ray and the subsequent retirement examination was normal as to his musculoskeletal system.  Moreover, as to the right and left knee as well as the neck, treatment records generated in the first post-service year are negative for a diagnosis of arthritis.  Accordingly, the Board finds that entitlement to service connection for residuals of a neck injury and residuals of a bilateral knee injury must be denied on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1998 and the first diagnosis of a neck disorder in 2007 (see January 2007 EMG which diagnosed radiculopathy; also see February 2007 MRI which showed foraminal narrowing at two segments; and March 2010 VA examination which diagnosed degenerative disease of the neck from C4-T1) and the first diagnosis of a knee disorder in 2010 (see March 2010 VA examination which diagnosed bilateral degenerative joint disease of the knees; January 2011 treatment record from Pinnacle Orthopedics that diagnosed chondromalacia patellae), to be compelling evidence against finding continuity despite the Veteran reporting a history of these problems in a December 1998 VA treatment record.  Put another way, the almost decade gap between the Veteran's discharge from active duty and the first diagnosis of chronic neck and knee disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable adverse neck and knee symptomatology post-service such as pain, limitation of motion, and swelling.  See Davidson, supra.  

However, upon review of the claims file, the Board finds that any claim by the Veteran regarding his having neck and knees disorders since service are not credible.  Such claims are contrary to what is found in the service medical records including the April 1998 separation examination which specifically reported that examination of his musculoskeletal system was normal despite noting a swollen left knee and recurrent cervical segmental dysfunction.  Likewise, the Board finds that the claims by the Veteran are contrary to what is found in the post-service medical records which, while they show the Veteran seeking treatment since November 1998, do not show him being diagnosed with a chronic neck or knee disorder until almost a decade latter. 

In these circumstances, the Board gives more credence and weight to the normal separation examination and the negative post-service treatment records than the appellant's lay claims.  See Kahana, supra; Mense, supra.  Therefore, because the most probative evidence of record does not show the Veteran being diagnosed with the claimed disorders until many years after his 1998 separation from active duty, the Board finds that entitlement to service connection for residuals of a neck injury and residuals of a bilateral knee injury based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

The Board will next address service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d).  In this regard, the Board notes that the record is negative for a probative medical opinion finding a relationship between the Veteran's current neck and knee disorders and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, in the March 2010 VA examination and in the December 2012 addendum it was specifically opined it was not.   

Specifically, at the March 2010 VA examination the examiner, after a review of the record on appeal and an examination, the examiner opined that the claimant had degenerative disease of the neck from C4-T1 associated with the aging process and not related to injury; and bilateral degenerative joint disease of the knees.  The examiner thereafter opined that it was less likely as not that the Veteran's neck and bilateral knee problems were related to military service or within the initial year after discharge.

Thereafter, in the December 2012 addendum it was opined as follows:

[As to the neck, his opinion that the Veteran's current disability is] . . . less likely associated with service . . . remains the same [because t]here is evidence that he did injure his neck in the helicopter crash but this was not the main injury.  He did not consistently complain of his neck.  At the examination in march 2011 the [Veteran] stated that his neck is normal except when he makes an unexpected or sudden turn with the neck [ as well as the fact the range of motion] was normal and x[-]rays  were within normal limits for his age.

[As to the knees,  his opinion that the Veteran's current disability is] . . . less likely associated with service . . . remains the same [because t]here was no evidence that he [had] significant problems with his knee in the service or for many years following.  It was also noted that on one occasion in July 1997 in the treatment report, there was a statement that he had a provisional diagnosis of a medial meniscal tear and reactive medial plica.  However, this was only a provisional diagnosis, and the knee got better following a few days.  There was also evidence that x-rays of the knees were normal [and range of motion] in March 2010 were normal. 

While a January 2011 treatment records from Pinnacle Orthopedics noted that as to his arthritis of the knees that ". . . based on his age and his military service, it would not be uncommon to have early degenerative changes at this point in his life," nothing in this statement or in any of the other medical evidence of record directly contradicts the VA examiner's opinions.  See Colvin, supra.  Moreover, the Board finds the December 2012 addendum, which includes a detailed explanation as to whey current neck and knee disorders are not due to military service, fixes any problem with the initial March 2010 opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

As to the lay assertions that the claimant's current neck and need disorders were caused by service, the Board finds the VA examiner's medical opinion more probative than any lay account in light of the examiner's review of the claims folder, medical knowledge and training, and in light of the explanation offered in support of the assessment in the addendum.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing chronic neck and knee disorders requires special medical training that lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Thus, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  See Jandreau, supra. 

Based on the discussion above, the Board finds that the most probative evidence of record shows that there is no causal association or link between the Veteran's post-service neck and knee disorders and an established injury or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.  Therefore, the Board finds that service connection for residuals of a neck injury and residuals of a bilateral knee injury is not warranted based on the initial documentation of the disabilities after service.  Id.
 
Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for residuals of a neck injury and residuals of a bilateral knee injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a bilateral knee injury is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


